Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00579-CV

                                         Lee ROBIN,
                                          Appellant

                                              v.

                              M & T BANK CORPORATION,
                                       Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI19825
                         Honorable Laura Salinas, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee M & T Bank Corporation recover its costs of this
appeal from appellant Lee Robin.

       SIGNED December 12, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice